Hill, Justice,
dissenting.
The Charges and Interest on Secondary Security Deeds Act (Ga. L. 1966, p. 574, as amended in 1967 and 1968; Code Ann. Ch. 57-2), provides that "No person, copartnership, association, trust, corporation or other legal entity” shall charge an individual more than a 10% service charge and interest greater than 6% per annum on a loan secured by a secondary security deed on a residential lot.
Credit unions chartered by the state are not exempt from that Act. I therefore dissent from so much of the majority opinion as appears to find that credit unions making loans to individuals secured by secondary security deeds on residential lots may avoid the Secondary Security Deed Act.